Citation Nr: 1418251	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to October 1985, from February 2003 to February 2004, June 2004 to December 2004, and from February 2005 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee. 

In January 2011, the appellant proffered testimony before the undersigned Veterans Law Judge via a videoconference hearing.  A transcript was prepared and has been included in the claims folder for review.

In September 2011 the Board issued a decision reopening five service connection claims and remanding the reopened claims to the Appeals Management Center (AMC) for further development.  In September 2012 the AMC issued a rating decision granting all of the Veteran's claims except for his claim for service connection for bilateral hearing loss.  Consequently, only the Veteran's claim for entitlement to service connection for bilateral hearing loss remains in appellate status before the Board.  

According to the electronic Veterans Appeals Control and Locator System (VACOLS), the appellant filed a notice of disagreement (NOD) with respect to the September 2012 decision.  In January 2014, the RO informed him that a Decision Review Officer (DRO) would review the materials in his claims folder and might request additional evidence as a result. If the disagreement could not be resolved by the DRO, a statement of the case would issue. As the RO has acknowledged receipt of the NOD and additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As VACOLS and Virtual VA reflect that the NOD has been recognized and that additional action is pending, Manlincon v. West is not applicable at this time. 
A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.


FINDING OF FACT

The VA criteria for hearing loss have not been demonstrated in either ear at any time covered by this appeal.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131  (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In May 2008, prior to the September 2008 rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claim, and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The May 2008 letter specifically notified the Veteran of how ratings and effective dates are assigned if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the January 2011 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2011 hearing, the Veterans Law Judge enumerated the issue on appeal.  It was noted that the RO had denied the Veteran's claim because he did not have hearing loss as such is defined by VA.  The Veteran testified that his most recent hearing test was in 2010.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  Following the hearing, the case was remanded for a new VA audiological examination.

The Board notes that the Veteran's service treatment records, and VA treatment records have been obtained.  The Veteran has been provided VA audiological examinations.  He has provided testimony at a Board hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim.  

The Board notes that the September 2011 Board remand instructed that the AMC obtain the actual numeric results of the June 2010 VA audiometric examination.  The AMC was only able to obtain the June 2010 VA examination audiological chart.  As reported below, this chart is clearly marked and provides the information necessary for deciding the Veteran's claim.  In Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court indicated that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), the RO substantially complied with the Board's remand orders, and the duty to assist has been satisfied.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

In May 2008, the Veteran submitted his claim asserting that service connection should be established for bilateral hearing loss.  As explained below, the Board finds that the VA criteria for hearing loss have not been demonstrated in either ear at any time during the appeal.  

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status shall be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

Upon VA examination in September 2006, the Veteran's speech discrimination scores were 94 percent in the right ear and 96 percent in the left ear.  The Veteran's hearing acuity did not exceed 25 decibels in either ear from 500 to 4000 Hertz.  He thus did not have hearing loss at defined by VA in either ear.  See 38 C.F.R. § 3.385.

The Veteran was provided a VA audiological consult in June 2010.  The VA audiologist noted that the Veteran had normal hearing in both ears.  The Veteran's speech discrimination scores were 96 percent in each ear.  The June 2010 chart of audiological results clearly shows that the Veteran did not have any auditory thresholds that were 40 decibels or greater at any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  Furthermore, it showed that the Veteran did not have auditory thresholds that were 26 decibels or greater for at least three of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz in either ear.  He thus did not have hearing loss at defined by VA in either ear.  See 38 C.F.R. § 3.385.

On VA audiological examination in October 2011 the Veteran had 94 percent speech discrimination in the right ear and 98 percent in the left ear.  None of the auditory thresholds at any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz was greater than 25 decibels in either ear.  This examination report also shows that the Veteran did not have hearing loss as defined by VA in either ear.  Id.

The Board recognizes that a November 2005 audiological examination report performed by the military indicated the Veteran to have some hearing loss as defined by VA.  However, this evidence is not probative as to whether the Veteran has current hearing loss as defined by VA.  Since November 2005, all hearing evaluations have indicated that the Veteran does not have hearing loss as defined by VA in either ear.  Since the current claim for service connection for hearing loss was initiated in May 2008, the medical evidence since May 2008 or in proximity thereto is the most probative evidence as to the Veteran's current hearing acuity. 

In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Review of the record fails to show that the Veteran has met the VA standards for hearing loss in either ear at any time since the Veteran's May 2008 claim for service connection or in proximity thereto.  Accordingly, service connection is not warranted for hearing loss in either ear.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


